PER CURIAM.
Based upon an affidavit full and complete, specifying, among other things, that the defendant cannot safely proceed to trial without the particulars asked for, a motion was made for a bill of particulars in this action. This affidavit was not disputed, the plaintiff submitting no answering affidavits. In view of the undisputed allegation set forth in said affidavit showing a proper case for the ordering of a bill of particulars, the order herein should be reversed.
Order reversed, with $10 costs and disbursements.